Exhibit 10.1

Amendment Number 2
to the
Scholastic Corporation
2007 Outside Directors Stock Incentive Plan




1.    The following amendment is made effective as of December 16, 2015 to the
Scholastic Corporation 2007 Outside Directors Stock Incentive Plan ("Plan"):
(a)    Section 2 of the Plan is amended by adding the following new sentence at
the end of paragraph 2 thereof :
"In the case of a vacancy on the Board, the replacement Outside Director shall
receive the equivalent pro-rata portion of the total dollar value of the equity
grant of stock options and Restricted Stock Units awarded to participating
Outside Directors on date of the most recent annual meeting. To determine the
pro-rata amount, the numerator shall be the number of regular Board meetings
scheduled from and including the meeting at which the replacement Outside
Director is elected and the date of next subsequent annual meeting and the
denominator shall be 5”.
    
2.    Except as specifically amended by the foregoing, the Plan remains in full
force and effect in accordance with the terms thereof prior to such amendment.
3.    The foregoing amendment was duly approved by resolution of the Board of
Directors of Scholastic Corporation at its meeting held on December 16, 2015 and
shall become effective on that date.


